PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/275,039
Filing Date: 13 Feb 2019
Appellant(s): AHN et al.



__________________
Benjamin Rothermel (Reg. No. 61,893)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 13, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 16, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
Claims 3-4, 7-8 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuo (Pub. No. US 2012/0195298 A1) in view of Koo et al. (Pub. No. US 2012/0214489 A1; hereinafter Koo).
Regarding claims 3, 7 and 11, Kuo discloses a communication apparatus comprising: configured to cause the apparatus to transmit a first message to a base station, wherein the first message indicates that the apparatus supports In-Device Coexistence (IDC) functionality;  (Figure 6, item 612 UE capability information (with assistant information for in-device coexistence message transmit to eNB) configured to cause the apparatus to receive a second message from the base station, wherein the second message allows the apparatus to send an IDC indication; (Figure 6, RRC connection reconfiguration message with measurement config. Send by eNB; See ¶0038, the eNB know whether it is necessary to configure the measurements to a UE for in-device coexistence interference avoidance, the UE would signal information to indicate whether there is a concern of in-device coexistence interference in the UE)
However, Kuo fails to disclose a memory; and a processor operably coupled to the memory, wherein the processor, when executing program instructions stored in the memory, is configured to: configured to cause the apparatus to detect IDC interference and configured to cause the apparatus to 
Koo discloses a memory; (See ¶0083, memory) and a processor operably coupled to the memory, (See ¶0083, processor that is in communication with memory 610) wherein the processor, when executing program instructions stored in the memory, (See ¶0086, processor executes instructions stored in ROM or RAM) is configured to: configured to cause the apparatus to detect IDC interference (See ¶0063, identifies the cause of coexistence interference depending on how the coexistence interference was detected) configured to cause the apparatus to transmit the IDC indication advising whether the UE is in an IDC entry situation or whether the UE is in an IDC release situation (See ¶0035, the UE triggers and transmits a measurement reporting message with “Reason IDC”; See ¶0066, The message may also include an indication from the UE 502 of the carrier frequencies to avoid) when coexistence interference arises.)  to the base station in response to detecting the IDC interference. (See ¶0025, ¶0067, UE sends the measurement report to the Enb; See ¶0066, The message may also include an indication from the UE 502 of the carrier frequencies to avoid) when coexistence interference arises)
In view of the above, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify the method and system disclosed by Kuo to include transmitting a IDC entry situation depending on a threshold. The motivation to combine is to efficiently managing coexistence interference between different radio technologies deployed in adjacent bands (See ¶0003)

Claims 5-6, 9-10 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuo in view of Koo and, further in view of Comsa et al. (Pub. No. US 2012/0207040 A1; hereinafter Comsa).
Regarding claims 5, 9 and 13, Kuo in view of Koo fails to disclose the IDC indication comprises information on one or more carrier frequencies affected by the IDC interference.
Comsa disclose the IDC indication comprises information on one or more carrier frequencies affected by the IDC interference. (See ¶0086, transmitted by the UE in a notification a list of frequencies that cannot be used due to interference generated by co-existing technologies)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Kuo in view of Koo to include transmitting a list of frequencies that are affected by the co-existing interference. The motivation to combine is to mitigate interference between multiple radio technologies caused by adjacent bands (See ¶0004).
Regarding claims 6, 10 and 14, Kuo in view of Koo fails to disclose the IDC indication further comprises recommended DRX configuration.
Comsa disclose the IDC indication further comprises recommended DRX configuration. (See ¶150, one potential solution for solving the in-device coexistence issue may be to adopt a TDM scheme which includes ensuring the transmission of a radio signal does not coincide with reception of another radio signal. In LTE, the TDM patterns translate in having scheduled and unscheduled periods configured by suggested by the wireless device; See ¶151, one way to achieve TDM is via the use of DRX.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Kuo in view of Koo to include transmitting a list of .

(2) Response to Argument
With regards to claims 3, 7 and 11, on pages 8-9. Appellant argues Koo fails to disclose or suggest at least the IDC indication to advice “an IDC entry situation”. Examiner respectfully disagrees with Appellant. Koo discloses a measurement report with a field indicating the reason due to in-device coexistence interference at the UE 502. The field can contain the following reason “measure for a serving eNB/cell 502 becomes worse than an absolute threshold due to in-device coexistence interference at the UE 502.”(See ¶0063 and 0065). It’s interpreted as indicating an entry situation to the base station using a measurement report. 
Further, Appellant states the ID entry situation used to indicate a IDC interference has started at a corresponding frequency band. Examiner respectfully disagrees with Appellant. Nothing in the claim states what information is in the IDC entry situation indicator. However, Koo does disclose in paragraph 0066 the message also include an indication from the UE of the carrier frequencies to avoid when coexistence interference arises. Interpreted the carrier frequencies to avoid when IDC interference begins. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Tejis Daya/Primary Examiner, Art Unit 2472    
                                                                                                                                                                                                    Conferees:
/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472   
                                                                                                                                                                                                     /HASHIM S BHATTI/Primary Examiner, Art Unit 2472                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.